Citation Nr: 1233951	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an initial compensable rating for a right knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that a medical report was submitted in conjunction with a separate claim after the issuance of the Statement of the Case.  However, as this report shows no treatment or complaints of the claim being decided, remand for consideration of this evidence by the RO is not required.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for a left hip disorder and entitlement to an initial compensable rating for a right knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

Competent medical evidence indicates that the Veteran does not have a current right hip disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided with VCAA notice in July 2008, regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, VA examination reports, and a private treatment report submitted by the Veteran.  

The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims entitlement to service connection for a right hip disability.  In his February 2009 notice of disagreement, the Veteran contends that he has a right hip disorder which is due to his time in service.

Service treatment records are silent as to any complaints of or treatment for a right hip condition.  Reports of Medical History dated in March 1988 and August 2005 note the Veteran responding affirmatively to having swollen and painful joints, but the right hip is not specified in these reports.  The Veteran is shown to have received treatment for left hip complaints in April 2008.

The Veteran's claims file includes an August 2008 VA joints examination report.  During his examination, the Veteran stated that he had discomfort in both hips which was aggravated by prolonged running, squatting and climbing.  Following physical examination, the VA examiner reported that clinically, there was no evidence of any musculoskeletal limitation or hip joint impairment due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-ups.  The examiner noted no right hip disorder following examination of x-ray reports.  A diagnosis of "[b]ilateral normal hip joint examination" was provided.  

A private treatment report received in May 2012 pertained to foot complaints, with no mention of any hip disability.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  In order to establish service connection, there must be evidence of a present disability.  Here, the Veteran's service treatment records do not demonstrate any treatment for right hip disability or any right hip complaints.  Notably, the Veteran is shown to have complained of left hip pain in April 2008 but is not shown to mention right hip pain at that time.  The Board finds that, in all likelihood, the Veteran would have reported right hip pain when receiving treatment for his left hip if he had experienced such symptoms at that time.  

Further, the findings from the August 2008 VA examination yielded a conclusion that there was not a current right hip disability, with no clinical or X-ray evidence of disability.  Only subjective complaints of pain were shown in this examination.  In this regard, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that the Veteran contends that he suffers from a right hip disability, there is no indication that he has specialized training in diagnosing orthopedic disorders.  Indeed, the diagnosis of hip disabilities requires medical expertise and testing to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or etiology of right hip pain is not competent medical evidence.  The opinion of the VA examiner, following examination and radiographic testing is significantly more probative than the Veteran's lay assertion.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The most probative evidence of record indicates that the Veteran does not have a current right hip disability.  Accordingly, the claim for service connection for a right hip disability must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a right hip disorder is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for a left hip disorder and an initial compensable evaluation for a right knee scar.  

The Veteran's service treatment records demonstrate that the Veteran complained of left hip pain in April 2008 and that an MRI demonstrated a small degree of chondromalacia of the left hip.  The Veteran was afforded a VA joints examination just four months later in August 2008, during which the examiner diagnosed normal hips.  X-rays were interpreted as showing a normal left hip joint, but did find mild left sacroiliac joint degenerative changes.  Although the VA examiner diagnosed normal hips, clarification of that opinion is necessary to determine whether the MRI findings in service showing chondromalacia and the VA x-rays showing mild left sacroiliac degenerative changes actually support a diagnosed disability for the Veteran's left hip complaints.  The Board finds that a new VA examination is thus in order so that a VA examiner may review the evidence of record and determine whether the Veteran suffers from a current diagnosed left hip disability that is related to the complaints and findings in service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the Veteran's right knee scar was noted during the Veteran's August 2008 VA joints examination and described as a "well-healed longitudinal scar."  The VA examiner did not provide, however, the requisite details needed in order to evaluate the scar, to include the size and shape of the scar as well as other related observable symptoms.  Thus, in order to fully evaluate the Veteran's claim, the Board finds it necessary to afford the Veteran a VA scars examination.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a left hip disorder and/or a right knee scar.  After securing any necessary releases, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for VA joints examination to determine whether he suffers from a diagnosed left hip disability and if so, whether such disability is related to service.  All indicated tests and studies are to be performed.  The relevant records in the Veteran's Virtual VA file, to specifically include service treatment records and the August 2008 VA joints examination must be made available to and be reviewed by the examiner in conjunction with the examinations.

After reviewing the record and examining the Veteran, 
the examiner should indicate whether the Veteran suffers from a left hip disability and if so, provide the diagnosis of such.  In rendering the opinion, the examiner should discuss the significance of the April 2008 MRI showing chondromalacia of the left hip, and indicate whether the August 2008 x-ray findings of left sacroiliac degenerative changes were the source of the Veteran's left hip complaints at that time.  For any diagnosed left hip 

disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left hip disability is related to the complaints and findings concerning the left hip during service, or is otherwise related to service.  The medical basis for the conclusions reached should be provided. 

3.  The Veteran should also be afforded a VA scar examination, to determine the nature and severity of the Veteran's right knee scar.  The relevant records in the Veteran's Virtual VA file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner should describe the right knee scar to include the measurement of the scar, as well as any other symptomatology associated with the scar to include whether it is unstable or painful.   

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If the benefits sought on appeal remain denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


